Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1,2,5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemelson et al. (US 6,226,389) in view of Xu et al. (US 2017/0132521) and Taylor (US 2018/0033280).
Lemelson discloses a vehicle comprising information acquisition device for obtaining driver operation activities, such as steering and braking patterns (col. 17, lines 45-50) and computer for judging degree of fatigue based on sensed driving operation information (col. 17, lines 37-58), except for particularly stating that judging is performed by a controller, or that driver fatigue detection uses image of driver with a first image compared to an image detected at a later time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a “controller” to judge fatigue  in a system as disclosed by Lemelson, since a controller is essentially a logic device with computing capability , which is functionally equivalent to the computer disclosed by Lemelson.

Furthermore, Taylor teaches desirability of detecting driver fatigue (falling asleep) by having a camera 102 detect image of driver’s face at an earlier time and compare it to driver’s face in an image captured at a later time to detect movement of the face in an image frame (par. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize driver images at first and second times for fatigue detection as suggested by Xu and Taylor, in conjunction with a driver fatigue detection system as disclosed by Lemelson, in order that a more accurate detection of driver fatigue could have been generated due to more comprehensive inputs.
Regarding claim 2, Lemelson senses steering and braking operation (col. 17, lines 37-58).
Regarding claim 5, Lemelson teaches providing notification of driver fatigue (col. 17, lines 37-58).
Claim 6 is rejected for the same reasons as set forth above with regard to claim 1.
Regarding claim 7, limitations are rejected for the same reasons as set forth above with regard to claim 1, it being obvious to one of ordinary skill in the art before the effective filing date of the invention that the computer of Lemelson would have included program and storage elements in order for the computer to judge degree of fatigue.
2.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemelson et al. in view of Xu et al., Taylor and  Seto et al. (US 2003/0182028).
Lemelson, Taylor and Xu disclose a driver fatigue detection system as set forth above with regard to claims 1-2, except for specifically stating that a detected input to fatigue detection is brake speed operation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention  to use brake speed operation as a driver fatigue input as suggested by Seto in conjunction with a driver fatigue determination system as disclosed by Lemelson, Taylor and Xu, in order to include more comprehensive inputs to obtain a more accurate calculation of actual driver fatigue.
3.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemelson et al. in view of Xu et al., Taylor and Woods (US 4,278,969).
Lemelson , Taylor and Xu disclose a driver fatigue detection system as set forth above with regard to claim 1, except for particularly stating that driver operation input data is in a range of a pattern.
Woods teaches desirability of including driver information used for fatigue determination in a particular pattern range (col. 1, lines 24-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention  to provide driver information in a given range for fatigue determination as suggested by Woods in conjunction with a driver fatigue determination system as disclosed by Lemelson, Taylor and Xu, in order to ensure that only driver behavior beyond certain limits were used to indicate fatigue conditions, to avoid false alarms.
4.	Claims 8-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Remarks filed with the response on 10-12-21 are moot in view of the newly applied Taylor reference.

BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRENT SWARTHOUT/Primary Examiner, Art Unit 2689